Richardson, Judge:
The appeals for reappraisement listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon the following oral stipulation of counsel:
Mr. Sklaroff: . . .
The Government offers to stipulate that for the following sizes, foreign value ■is the basis of appraisement: 4 inch, 6 inch, 8 inch, 10)4 inches, the foreign value of the 4 inch size is $1.48, Canadian funds per box of a thousand sheets; the 6 inch size is $2.19 Canadian funds for the same unit box of a thousand sheets; the 8 inch size, $2.98 Canadian funds per box of a thousand sheets; the 10)4 inch size, $3.98 Canadian funds per box of a thousand sheets. All those prices are net, packed, f. o. b. Gananoque, Canada. The Government further offers to stipulate that for the 8)4 inch size and the 12 inch size, the basis of appraisement is export value and that the value of the 8)4 inch size is $2.58 American funds per box of a thousand sheets and for the 12 inch size, the value is $3.66 per box of a thousand sheets, likewise in American funds and that those values are net, packed, f. o. b., Alexandria Bay, New York. Is that correct?
Mr. Dillingham: That is correct. I submit on that stipulation.
Mr. Sklaroff: The Government submits.
On tbe agreed facts herein, I find that the proper basis for the determination of the values of the merchandise described below is foreign value, as that value is defined in 19 U. S. C. section 1402 (c) (§ 402 (c), Tariff Act of 1930), and that such values are:
4-inch size — $1.48 Canadian funds per box of a thousand sheets
6-inch size — $2.19 Canadian funds per box of a thousand sheets
*5698-ineh size — $2.98 Canadian funds per box of a thousand sheets
10)4-inch size — $3.98 Canadian funds per box of a thousand sheets
All prices net, packed, f. o. b., Gananoque, Canada.
Also, on the agreed facts herein, I find that the proper basis for the determination of the values of the remaining merchandise involved here is export value, as that value is defined, in 19 U. S. C.section 1402 (d) (§402 (d), Tariff Act of 1930), and that such values are:
8%-inch size — $2.58 American funds per box of a thousand sheets
12-inch size- — -$3.66 American funds per box of a thousand sheets
All prices net, packed, f. o. b., Alexandria Bay, N. Y.
Judgment will be rendered accordingly.